      Case 1:19-cv-01157-SHR-EB Document 65 Filed 09/03/20 Page 1 of 7




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JOSHUA DUDLEY,                            :
    Plaintiff                             :
                                          :         No. 1:19-cv-1157
             v.                           :
                                          :         (Judge Rambo)
OFFICER TIM BROWN, et al.,                :
    Defendants                            :

                              MEMORANDUM

      On August 17, 2020, the Court received a letter from pro se Plaintiff Joshua

Dudley (“Plaintiff”). (Doc. No. 59.) In an Order dated August 18, 2020, the Court

construed Plaintiff’s letter as a motion to compel discovery and to appoint counsel

and directed Defendants to file a response within seven (7) days. (Doc. No. 60.)

Defendants did so on August 25, 2020. (Doc. No. 63.) For the following reasons,

the Court will deny Plaintiff’s motion.

I.    BACKGROUND

      Plaintiff, who is currently participating in the Boot Camp program at the State

Correctional Institution Quehanna in Karthaus, Pennsylvania (“SCI Quehanna”),

initiated the above-captioned action on July 3, 2019 by filing a complaint pursuant

to 42 U.S.C. § 1983 against Defendants Brown, Clark, Craig, Rowe, and Hammer,

all of whom are employed at the Dauphin County Prison (“DCP”). (Doc. No. 1.)

He filed an amended complaint on July 17, 2019. (Doc. No. 7.) Plaintiff alleges
       Case 1:19-cv-01157-SHR-EB Document 65 Filed 09/03/20 Page 2 of 7




that Defendants used excessive force against him on April 1, 2019. The parties are

currently engaged in discovery. 1

II.    DISCUSSION

       A.      Motion to Compel

       Plaintiff requests that the Court compel Defendants to produce video footage

from April 1, 2019. (Doc. No. 59 at 1.) Plaintiff indicates that this video footage

captures his escort and placement in a restraint chair and that “the captain saved the

video tape on a video drive.” (Id.)

       It is well-established that rulings concerning the proper scope of discovery

and the extent to which discovery may be compelled are within the Court’s

discretion. See Wisniewski v. Johns-Manville Corp., 812 F.2d 81, 90 (3d Cir. 1987).

The Court’s decision regarding the conduct of discovery, including whether to

compel disclosure of materials sought in discovery, will only be disturbed upon a

showing of an abuse of discretion. Marroquin-Manriquez v. I.N.S., 699 F.2d 129,



1
  On August 31, 2020, the Court received another letter from Plaintiff in which he mentions, inter
alia, that he is submitting a motion for leave to depose Defendants. (Doc. No. 64.) Plaintiff,
however, does not need the Court’s formal leave to depose Defendants. Rather, Plaintiff may
make arrangements to do so by communicating with counsel for Defendants.
        Plaintiff also references interrogatories he sent to Defendants, stating that he “never heard
[anything] back from them.” (Id. at 1.) He asks the Court “to seek if [it] can look into this.” (Id.)
If Plaintiff is seeking an Order compelling Defendants to respond to certain interrogatories, he
must do so by filing a proper motion to compel with the Court. Such a motion must include “a
copy of the discovery matters in dispute.” M.D. Pa. L.R. 5.4(c).
                                                 2
      Case 1:19-cv-01157-SHR-EB Document 65 Filed 09/03/20 Page 3 of 7




134 (3d Cir. 1983). A party “may obtain discovery regarding any non-privileged

matter that is relevant to any party’s claim or defense and proportional to the needs

of the case.” Fed. R. Civ. P. 26(b)(1). Rule 26(b)(1) provides for a broad scope of

discovery. Accordingly, courts often—and appropriately—liberally apply discovery

rules. See Clements v. N.Y. Cent. Mut. Fire Ins. Co., 300 F.R.D. 225, 226 (M.D. Pa.

2014) (citing Great W. Life Assurance Co. v. Levithan, 152 F.R.D. 494, 497 (E.D.

Pa. 1994)). Nonetheless, a “valid claim[] of relevance or privilege” operates to

restrict a court’s otherwise broad discretion under Rule 26(b)(1). See McConnell v.

Canadian Pac. Realty Co., 280 F.R.D. 188, 192-93 (M.D. Pa. 2011).

      In response, Defendants indicate that on August 21, 2020, “an employee of

undersigned counsel’s law firm contacted SCI-Quehanna in an attempt to make

arrangements for Plaintiff to receive a flash drive containing digital copies of the

video footage he requested, to the extent it exists.” (Doc. No. 63 at 2.) However, a

staff member at SCI Quehanna “advised that Plaintiff cannot receive physical

packages while participating in Boot Camp.” (Id.) The representative “also advised

that Plaintiff is due for parole consideration on September 9, 2020, but is not

guaranteed to be released on that date.” (Id.) Defendants further advise that there

“is no video footage directly depicting what transpired in Plaintiff’s cell on April 1,

2019.” (Id. at 2 n.1.)

                                          3
      Case 1:19-cv-01157-SHR-EB Document 65 Filed 09/03/20 Page 4 of 7




      It is clear that Defendants are not withholding the video footage from Plaintiff;

instead, they have made reasonable efforts to provide the materials requested. There

is, therefore, no basis upon which to grant Plaintiff’s motion to compel. At this time,

Plaintiff simply cannot receive the video footage because of SCI Quehanna’s

prohibition on boot camp participants receiving physical packages.

      The Court is confident that counsel for Defendants will continue to work with

Plaintiff and corrections staff to ensure that Plaintiff receives the video footage at

issue. The Court, however, is cognizant of the fact that discovery in the above-

captioned case is set to close on September 21, 2020. While Plaintiff will be

considered for parole on September 9, 2020, there is no guarantee that he will be

released on that date or that he will be released from Boot Camp at SCI Quehanna

before September 21, 2020. Accordingly, while the Court will deny Plaintiff’s

motion to compel, the Court will direct Defendants to submit a status report

addressing whether more time is needed to complete discovery and whether, in light

of the restrictions placed upon Plaintiff as a Boot Camp participant, discovery and

dispositive motions deadlines should be stayed pending Plaintiff’s completion of

Boot Camp.




                                          4
      Case 1:19-cv-01157-SHR-EB Document 65 Filed 09/03/20 Page 5 of 7




      B.     Motion to Appoint Counsel

      Plaintiff also requests that the Court appoint counsel to represent him in the

above-captioned action. (Doc. No. 59 at 2.) Plaintiff maintains that he “really needs

help and [he] really [does not] know what [he is] doing.” (Id.) He stats further that

he cannot go to the law library because of the COVID-19 pandemic. (Id.)

      Although prisoners have no constitutional or statutory right to the

appointment of counsel in civil cases, district courts have broad discretionary power

to appoint counsel for indigent civil litigants under 28 U.S.C. § 1915(e)(1).

Montgomery v. Pinchak, 294 F.3d 492, 498 (3d Cir. 2002). In Tabron v. Grace, the

United States Court of Appeals for the Third Circuit developed a non-exhaustive list

of factors to aid district courts in determining whether to appoint counsel for such

litigants. Tabron v. Grace, 6 F.3d 147, 155-57 (3d Cir. 1993). Such factors include

the plaintiff’s ability to present his case, the complexity of the legal and discovery

issues in the case, the amount of factual investigation that will be required, the

necessity of expert witnesses, and whether “witness credibility is a key issue.” Id.

Additionally, “[a]s a threshold matter, a district court must assess whether the

claimant’s case has some arguable merit in fact and law.” Montgomery, 294 F.3d at

498-99 (citing Tabron, 6 F.3d at 155). Finally, “[t]he plaintiff’s ability to present a

case is ‘[p]erhaps the most significant’ consideration and depends on factors such as

                                          5
      Case 1:19-cv-01157-SHR-EB Document 65 Filed 09/03/20 Page 6 of 7




‘the plaintiff’s education, literacy, prior work experience, and prior litigation

experience . . . along with a plaintiff’s ability to understand English . . . [and] the

restraints placed upon a prisoner plaintiff by confinement.’” Nunez v. Wertz, Civ.

No. 14-cv-0727, 2017 WL 4698092, at *1 (M.D. Pa. Oct. 19, 2017) (quoting

Montgomery, 294 F.3d at 501).

      The Court concludes that the Tabron factors again do not warrant appointing

counsel at this time. Plaintiff has the ability to read, write, and understand English,

as well as the ability to litigate this action pro se, as demonstrated by his filing of a

complaint, amended complaint, and several other documents in this matter.

Accordingly, there is no indication that Plaintiff “presently suffers from any

impediment unusual to other pro se litigants that appear before this Court.” See

Segura v. Wetzel, Civ. No. 17-0931, 2017 WL 3495184, at *2 (M.D. Pa. Aug. 14,

2017). Additionally, the legal issues in this case are not complex, and this Court’s

duty to construe pro se pleadings liberally, see Riley v. Jeffes, 77 F.2d 143, 147-48

(3d Cir. 1985), coupled with Plaintiff’s apparent ability to litigate this action,

militates against the appointment of counsel at this time. In the event that future

proceedings demonstrate the need for counsel, however, the Court may reconsider

this matter either sua sponte or upon a motion properly filed by Plaintiff. With

respect to Plaintiff’s concern regarding limited law library access, if he requires

                                           6
       Case 1:19-cv-01157-SHR-EB Document 65 Filed 09/03/20 Page 7 of 7




extensions of time to respond to future pleadings and Orders requiring a response,

he may request such from the Court at the appropriate time.

III.   CONCLUSION

       For the foregoing reasons, Plaintiff’s motion to compel (Doc. No. 59) is

denied. Plaintiff’s motion to appoint counsel (Doc. No. 59) is denied without

prejudice. The Court will direct Defendants to submit, within seven (7) days of this

Memorandum and accompanying Order, a status report addressing whether more

time is needed to complete discovery and whether, in light of the restrictions placed

upon Plaintiff as a Boot Camp participant, discovery and dispositive motions

deadlines should be stayed pending Plaintiff’s completion of Boot Camp. An

appropriate Order follows.



                                             s/ Sylvia H. Rambo
                                             United States District Judge
Date: September 3, 2020




                                         7
